Citation Nr: 1331648	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  09-04 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for degenerative arthritis of the bilateral hips.

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012).  The Veteran waived agency of original jurisdiction (AOJ) consideration of evidence added to the record by correspondence dated in June 2012.  In January 2013, the Board received from the Veteran a motion to correct the transcript of the June 2012 hearing.  The Veteran's suggested corrections are accepted, and the motion is granted.  

The issues of entitlement to service connection for service connection for degenerative disc disease of the lumbar spine and degenerative arthritis of the bilateral hips are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



FINDING OF FACT

In correspondence received by VA in May 2012 the appellant requested a withdrawal of his appeal for entitlement to a compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant by correspondence provided in May 2012 has withdrawn his appeal as to the issue of entitlement to a compensable rating for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the matter on appeal and the appeal is dismissed as to this issue.


ORDER

The appeal for entitlement to a compensable rating for bilateral hearing loss is dismissed.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in January 2007.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran contends that he has low back and bilateral hip disorders as a result of service.  In statements and testimony provided in support of his claims he described having performed strenuous activities in his duties as an artillery crewman and reported having received treatment for low back problems over the years since active service.  He reported having first received private chiropractic treatment in approximately 1973 and that he had subsequent treatment with various other private medical care providers.  The records of his treatment prior to July 1987, however, are not of record.  The Veteran's spouse testified that they married in 1973 and that he told her his back was a "mess."  The Veteran's claims have not been addressed by a VA compensation examination.

The available service treatment records include a February 1966 private medical statement noting that in June 1955 and March 1957 the Veteran was suspected of having rheumatic fever.  It was further noted that the findings during treatment at that time included a high sedimentation rate, but that examination in 1965 revealed a normal "sedrate."  The Veteran's February 1966 pre-induction examination and his April 1968 separation examination reports noted normal clinical evaluations of the spine.  A July 2007 private magnetic resonance imaging report included findings of moderately severe spinal stenosis, disc bulging, and right convex scoliosis.  

A November 2007 private medical opinion found it was extremely likely that the Veteran's degenerative disc disease of the lumbosacral spine was at least aggravated by his service as an artilleryman.  It was noted he reported having performed a great deal of repetitive strenuous motion involving manual loading, firing, and/or moving heavy ordinance which, in essence, was a known cause for degenerative osteoarthritis.  A February 2009 private medical statement noted the Veteran had undergone a total hip replacement in 2008 and that it was certainly possible that his arthritis could have resulted from an old trauma such as an injury during the Vietnam war.  No discussion, however, was provided as to the evidence of record indicating a high sedimentation rate in June 1955 and March 1957 nor of the report noting a normal clinical evaluation of the spine upon separation examination in April 1968.  In light of the evidence of record, the Board finds the Veteran's descriptions of his duties in Vietnam are consistent with the circumstances of his service and that a VA examination is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues remaining on appeal.  He should be instructed to provide the records of his earlier private treatment or to provide the information necessary for VA assistance to obtain them.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has present lumbar spine and/or bilateral hip disorders that were either incurred or permanently aggravated as a result of active service.  The examiner should be advised that the Veteran's reports of strenuous repetitive motion activities during active service are consistent with the circumstances of his service.  Opinions should be provided based on any examination findings; the credible lay evidence of prior symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


